DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,585,435 to Vaillancourt.	As to claim 1, Vaillancourt discloses a dual lumen IV administration set (50) comprising: a first lumen having an inner diameter of a first value (51); a second lumen paired with the first lumen, the second lumen having an inner diameter of a second value that is greater than the first value (52); a flow merger (65) to merge flow output from a distal end of the first lumen and flow output from a distal end of the second lumen to form a single flow output in an exit lumen; and an injection port (at 59) that intersects the first lumen, thereby providing injection access to flow therethrough, prior to merging with the flow output of the second lumen (Figure 6).	As to claim 2, Vaillancourt discloses the set further comprising a flush pump (syringe pump, 17) disposed inline with the flow through the first lumen (Figure 5).	As to claim 3, Vaillancourt discloses the set wherein the flush pump (17) is disposed above the injection port (at 59, Figure 5).	 As to claim 5, Vaillancourt discloses the set wherein the injection port is a first injection port (at by providing injection access to flow therethrough, prior to merging with the flow output of the second lumen (Figures 5 and 6).	As to claim 15, Vaillancourt discloses the set wherein the squeezable flush pump permits a user to palpate about 5cc of fluid therethrough in a single palpation. In particular the squeezable flush line 58 appears to be capable of functioning as claimed (Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,585,435 to Vaillancourt in view of US 2008/0154214 to Spohn..
Claims 7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,585,435 to Vaillancourt in view of US 2018/0021511 to Fukuoka.	As to claim 7, Vaillancourt discloses the set further comprising a flow splitter to split input from a single flow input into a first flow input into the first lumen and a second flow input into the second lumen. Fukuoka further discloses a flow splitter (7) to split input from a single flow input into a first flow input into the first lumen and a second flow input into the second lumen (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Fukuoka with the flow splitter (stopcock, 7) of Vaillancourt for optimal control of fluid flow.	As to claim 9, Vaillancourt discloses the set as claimed but fails to disclose the set further comprising a flow splitter to split input from a second input flow line into a first flow input into the first lumen and a second flow input into the second lumen. Fukuoka further discloses a flow splitter (7) to split input from a second input flow line into a first flow input into the first lumen and a second flow input into the second lumen (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Fukuoka with the flow splitter (stopcock, 7) of Vaillancourt for optimal control of fluid flow. 	As to claim 10, Vaillancourt fails to disclose the set wherein the flow splitter and the flow merger are identical components; disposed inversely in the set. Fukuoka discloses three-way stopcocks (7) that can be used as flow splitters and flow mergers (Figure 5). It would have been obvious to one of . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANDY S LEE/Primary Examiner, Art Unit 3783